Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5, dependent on claim 1, recites the limitation "the slide chamber ".  There is insufficient antecedent basis for this limitation because claim 1 does not mention “slide chamber”.
Claim 19 uses the undefined term “self-adjusting”. It is unclear what the applicant means by “self-adjusting pressure plate” because the limitation “self-adjusting” is not directed to a function or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 10, 12, 16, 19, 22, 23, 26, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carsillo et al (US20110091962A1 published 04/21/2001; hereinafter Carsillo).
Regarding claim 1, Carsillo teaches an apparatus for staining samples (automated stainer 10 – paragraph 38) comprising: 
a staining chamber (cuvette chamber 25) configured to receive at least one staining substrate (slide 30) (slide 30 fits within the cuvette chamber 25 – paragraph 39), wherein the staining chamber (cuvette chamber 25) and the staining substrate (slide 30) create a closed and defined staining reservoir (Fig. 7) when placed in contact (filling the cuvette chamber (25), thereby flooding the slide (30) and its sample – paragraph 39) (the configuration of Fig. 7 is a closed system and is sealed by a gasket 29 shown in Fig. 8), the staining reservoir comprising a first port (opening 26) for introducing a fluid into the staining reservoir and/or for removing the fluid from the staining reservoir (cuvette chamber includes openings, or ports 26 and 27 to receive supply tubes 16 – paragraph 49), and optionally a second port 
an environmental chamber, configured to produce controlled humidity levels (cuvette chamber 25 is capable of controlling humidity because the slide 25 and cuvette chamber 25 form a closed system – Figs. 7-10) within the staining reservoir; 
a plurality of reagent vessels containing liquid reagents configured to be in fluid communication with the inlet port (tubular lines 16 supply stain or rinse solutions – paragraph 49) and the staining reservoir by a tubular line (tubular lines 16 – Fig. 7); 
a waste vessel configured to be in fluid communication with the outlet port and the staining reservoir (cuvette chamber includes openings, or ports (26, 27), to receive waste tube that drain the used solutions from the cuvette chambers – paragraph 49) by a tubular line (tubular lines 16 – Fig. 7); 
a controller electrically (“controller … configured to” is interpreted as “controller is programmable”) (computerized control system) connected to the apparatus and configured to permit execution of a programmed staining protocol (the automated stainer (10) controls the mechanical operations via a computerized control system operated via digital electronics – paragraph 31); and 
at least one pump communicatively coupled to the controller (data that controls the electronics are transmitted via electrical circuits to pump motors 55 for moving staining solutions through the system – paragraph 31), wherein the at least one pump is configured to transport fluid through the apparatus (flow into and out of ports 26, 27 in the cuvette chamber 25 is controlled by a rotary pump 50 – paragraph 50).
Regarding claim 3, Carsillo teaches the apparatus of claim 1, wherein the staining substrate is a cytological slide (slide 30).
Regarding claim 5, The apparatus of claim 1, wherein the environmental chamber (cuvette chamber 25) is configured to be in communication with pumps and valves (the rotary pump 50 includes 
Regarding claim 6, Carsillo teaches the apparatus of claim 1, wherein the environmental chamber (cuvette chamber 25) is configured to generate conditions greater than about 45% relative humidity within the staining reservoir (Carsillo inherently teaches the capability to generate conditions greater than 45% relative humidity because the cuvette chamber 25 and slide 30 form a closed system with gasket 29 and contains aqueous solutions – Fig. 8 and paragraph 48) (It is well known in the art that a closed system containing water can reach 100% relative humidity).
Regarding claim 10, Carsillo teaches the apparatus of claim 1, further comprising a seal configured to provide a gas-tight and water-tight seal between the cytological slide and the slide chamber (a gasket 29 seals the cuvette chamber 25 and slide 30 to prevent leaking – Fig. 8 and paragraph 48). 
Regarding claim 12, Carsillo teaches the apparatus of claim 1, wherein the staining chamber is configured to receive at plurality of staining substrates (cuvette chamber could be made with sufficient width and/or depth to stain more than one slide at a time – paragraph 48), wherein the staining chamber and each of the plurality of staining substrates create separate closed and defined staining reservoirs when placed in contact (gasket 29 is capable of sealing the cuvette chamber and multiple slides 30 – Fig. 8 and paragraph 48).
Regarding claim 16
Regarding claim 19, Carsillo teaches the apparatus of claim 1, in which the staining chamber is comprised of at least one self-adjusting pressure plate (see 112b rejection above for “self-adjusting pressure plate”) (cuvette chamber 25 is a two piece construction and the two halves are plates that presses on the slide 30 – Figs. 7-10 and paragraph 48).
Regarding claim 22, Carsillo teaches an apparatus for staining slides comprising,
a staining chamber (cuvette chamber 25 – Figs. 7-10) configured to receive at least one staining substrate (slide 30 – Figs. 7-10), wherein the staining chamber and the staining substrate create a closed and defined staining reservoir (filling the cuvette chamber (25), thereby flooding the slide (30) and its sample – paragraph 39) (the configuration of Fig. 7 is a closed system and is sealed by a gasket 29 shown in Fig. 8) when placed in contact, the staining reservoir comprising a first port for introducing a fluid into the staining reservoir and/or for removing the fluid from the staining reservoir (cuvette chamber includes openings, or ports 26 and 27 to receive supply tubes 16 – paragraph 49), and optionally a second port (opening 27 is capable of removing gas – paragraph 8 and Fig. 7) for removing excess fluid/gas (the limitation “optionally” is interpreted to mean that a second port is not claimed); and 
an environmental chamber, configured to produce controlled humidity levels (cuvette chamber 25 is capable of controlling humidity because the slide 25 and cuvette chamber 25 form a closed system – Figs. 7-10) within the staining reservoir.
Regarding claim 23, Carsillo teaches the apparatus of claim 22, wherein the staining chamber is a slide staining chamber and/or the staining substrate is a cytological slide (slide 30 – paragraph 37).
Regarding claim 26, Carsillo teaches the apparatus of claim 23, wherein the environmental chamber is configured to generate conditions greater than 45% relative humidity within the staining reservoir (Carsillo inherently teaches the capability to generate conditions greater than 45% relative humidity because the cuvette chamber 25 and slide 30 form a closed system with gasket 29 and 
Regarding claim 27, The apparatus of claim 22, wherein the staining chamber is configured to deliver gas at about a 90 degree angle to the staining reservoir and/or the staining substrate (openings 26, 27 are perpendicular to the cuvette chamber 25 and the slide 30 and are capable of delivering a gas – paragraph 8 and Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 13, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carsillo as applies to claim 1 in view of Bogen et al (US20040191128A1 published 09/30/2004; hereinafter Bogen).
Regarding claim 4, Carsillo teaches the apparatus of claim 1 with an environmental chamber.
However, Carsillo does not teaches that the environmental chamber has a heating element.
Bogen teaches multiple environmental chambers (oval holes 526a-526e – Fig. 8) and each hole has an individual heating element (heated areas 516 which underlie each of the slide positions 512a-512e – Fig. 6) when slide frame housing 522 and slide frame base 514 are bolted together (paragraph 40). Bogen (paragraph 6) teaches that it would be advantageous to use a heating element during staining in order to use immunohistochemical or in situ hybridization stains that call for the heating at a certain point in time during the staining process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber, as taught by Carsillo, with a heating element, taught by Bogen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because slide strainers with heating elements are well known in the art. 
Regarding claim 13, Carsillo teaches the apparatus of claim 1, wherein the slide chamber is configured to receive a plurality of cytological slide substrates.
However, Carsillo does not teaches that the slide chamber and each of the plurality of cytological slide substrates create separate closed and defined staining reservoirs when placed in contact.
Bogen teaches that the slide chamber (five oval holes 526a-526e corresponding to each of the slide positions 512a-512e – paragraph 40) and each of the plurality of cytological slide substrates (tissue sample slide – paragraph 40) create separate closed and defined staining reservoirs when placed in contact (the cavities over each of the frame positions are mutually sealed from each other – paragraph 40). It would be advantageous to have multiple staining positions mutually sealed from each other in order to increase throughout.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber and gasket, as taught by Carsillo, with the multiple staining positions mutually sealed from each other, taught by Bogen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Carsillo and Bogen teach slide staining devices.
Regarding claim 17, Carsillo teaches the apparatus of claim 1. 
However, Carsillo does not teaches that the apparatus further comprises a heating element.
Bogen teaches multiple oval holes 526a-526e (Fig. 8) and each hole has an individual heating element (heated areas 516 which underlie each of the slide positions 512a-512e – Fig. 6) when slide frame housing 522 and slide frame base 514 are bolted together (paragraph 40). Bogen (paragraph 6) teaches that it would be advantageous to use a heating element during staining in order to use immunohistochemical or in situ hybridization stains that call for the heating at a certain point in time during the staining process.

Regarding claim 24, Carsillo teaches the apparatus of claim 23, with an environmental chamber.
However, Carsillo does not teach that the environmental chamber has a heating element.
Bogen teaches multiple environmental chambers (oval holes 526a-526e – Fig. 8) and each hole has an individual heating element (heated areas 516 which underlie each of the slide positions 512a-512e – Fig. 6) when slide frame housing 522 and slide frame base 514 are bolted together (paragraph 40). Bogen (paragraph 6) teaches that it would be advantageous to use a heating element during staining in order to use immunohistochemical or in situ hybridization stains that call for the heating at a certain point in time during the staining process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber, as taught by Carsillo, with a heating element, taught by Bogen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because slide strainers with heating elements are well known in the art. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carsillo as applies to claim 1 in view of Campbell (US20160370264A1 published 12/22/2016).
Regarding claim 18, Carsillo teaches the apparatus of claim 1.
However, Carsillo does not teach that the apparatus further comprises an imaging system.
Campbell teaches a slide imaging system for slides with tissues sample attached (paragraph 16). Furthermore, Campbell teaches that it would be advantageous to use an imaging system to capture and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the staining apparatus, as taught by Carsillo, with a slide imaging system, taught by Campbell, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Campbell teach devices for processing sample slides.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150316454A1 – teaches the staining apparatus of claim 1
US5958760A – teaches the staining apparatus of claim 1
US20080145891A1 – teaches humidity control of claim 1 and 6
US7897106B2 – teaches the staining apparatus of claim 1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797